Robinson, J.,
delivered the opinion of the Court.
The Act of 1872, cha]). 270, provides:
“That any married woman maybe sued jointly with her husband, in any of the Courts of this State, or before any Justice of the Peace, on any note, bill of exchange, single bill, bond, contract or 'agreement, which she may have executed jointly with her husband.”
The sole question in this case, is whether under the provisions of this Act, an action at lato will lie against a husband and toife, upon their mere verbal agreement to repay money expended by the plaintiff in the payment of mechanics’ liens and other claims, resting upon the property of the wife. There can be no difficulty we think in the construction of this Act. The language: “any note, bill of exchange, single bill, bond, contract or agreement, which she may have executed jointly with her husband,” plainly shows, that the Legislature meant written contracts or agreements executed, by the wife, and not a mere verbal promise or agreement. This view is strengthened by a consideration of the law as it existed in reference to this subject, prior to the Act of 1872 ; and the mischief which it was the obvious purpose of the Act to remedy.
By the law of this State, all property belonging to a woman at the time of her marriage, and all property acquired or received after marriage, by purchase, gift, &c., was held by her as her separate estate; and yet an action at law could not be maintained against her upon her written contracts or agreements; nor was she liable even in a *572Court of Equity unless the contract or agreement was made in reference to her separate estate. This was a great hardship in many cases upon creditors, and the object of the Act of 1872, was to make the wife liable in an action at law upon such contracts or agreements, which she may have executed jointly with her husband, and this too without reference to whether the contract was made in regard to her separate estate. Be this however as it may, the language of the Act clearly shows, we think, that the Legislature meant to embrace written contracts or agreements only, and the judgment below must therefore be affirmed.
(Decided 21st January, 1876.)

Judgment affirmed.